        Case 1:20-cv-00808-LKG Document 2 Filed 07/02/20 Page 1 of 1



                          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 1

 2
       Alearis, Inc.,
 3

 4                      Plaintiff,

 5
               v.                                         Case No.:      20-808T
       United States of America,
 6
                        Defendant.
 7

 8
          ALEARIS, INC. RULE 7.1 CORPORATE DISCLOSURE STATEMENT
 9
            Pursuant to Rule 7.1 of the Rules of Practice of the United States Court of Federal
10
     Claims, Alearis, Inc., through counsel, certifies that it has no parent corporation and that
11
     no corporation owns 10 percent or more of its stock.
12

13

14   Date: July 1, 2020                             ALEARIS, INC.

15                                                  By: __________________________ __
                                                          One of Its Attorneys
16
     Mitchell Bryan
17   Williams, Bax & Saltzman, P.C.
18   221 North LaSalle Street, Suite 3700
     Chicago, IL 60601
19   (312) 372-3311
     bryan@wbs-law.com
20

21

22

23

24

25

26
27

28
                                                  -1-
